      Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 1 of 18




                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 DIANE REED BRIGHT, INDIVIDUALLY,                 §
 and as the PERSONAL REPRESENTATIVE               §
 FOR THE ESTATE OF DECEDENT,                      §
 JAMES SCOTT REED                                 §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §               CIVIL ACTION NO. 6:20-CV-431
                                                  §
 THE CITY OF KILLEEN, TEXAS;                      §
 ANTHONY R. CUSTANCE; RICHARD A.                  §
 HATFIELD, JR.; FRED L. BASKETT; and              §
 CHRISTIAN SUESS,                                 §
                                                  §
                                                  §
        Defendants.                               §

 PLAINTIFF’S RESPONSE TO DEFENDANTS RICHARD A. HATFIELD, FRED L.
BASKETT, AND CHRISTIAN SUESS’S 12(b)(6) MOTION TO DISMISS PLAINTIFF’S
                           COMPLAINT

       Plaintiff Diane Reed Bright, individually and as the personal representative for the Estate

of Decedent James Scott Reed, files this Response to the Rule 12(b)(6) Motion to Dismiss (Doc.

22) filed by Defendants Richard A. Hatfield (“Hatfield”), Fred L. Baskett (“Baskett”), and

Christian Suess (“Suess”) (the “Defendant Officers”) and respectfully shows the Court as follows:

                            I.      SUMMARY OF OPPOSITION

       The Plaintiff brings this lawsuit against the Defendant Officers in their individual and

official capacity. The primary argument for the Defendant Officers’ motion to dismiss is that

Bright’s own allegations show that officers saw James Scott Reed with a gun and that Reed fired

at officers, justifying their use of lethal force during the no-knock no-announce night-time raid of

Reed’s apartment. Further, the Defendant Officers claim that only the officer who fired the bullet

that killed Reed could have caused his constitutional harm. Based on these premises, the Defendant



PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                    PAGE 1 OF 18
      Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 2 of 18




Officers argue they are entitled to qualified immunity for violating Reed’s Fourth Amendment

right. But both premises are incorrect and contrary to the law.

       First, in order to claim that Reed had a gun and fired it at officers, the Defendant Officers

rely on blatant misrepresentations of what Bright alleges in her Complaint. They contend that

Bright herself alleges that Reed shot at officers, contorting what the Complaint says, the Ranger’s

Report, DNA evidence, gunshot residue, ballistics evidence, and the officers’ own statements

actually say, as support for claiming they were justified in using lethal force. On the contrary,

Bright’s allegations are that Reed never fired his gun that night—which the Ranger's Report, the

DNA evidence, gunshot residue testing, and ballistics evidence all support. In addition, Reed’s

girlfriend said Reed never actually fired a gun that night (and he did not have time to, as officers

opened fire almost immediately after breaking in) and says the men who broke in never even

announced they were police—let alone issued any warning—until after shooting and killing Reed.

The only remaining allegation on which the Defendant Officers rely—their own, self-serving

statements—are insufficient to overcome all the other facts showing a dispute as to whether Reed

posed any imminent threat of harm to officers. These factual disputes do not entitle the Defendant

Officers to qualified immunity.

       Second, all four Defendant Killeen police officers—including Custance—violated Reed’s

Fourth Amendment rights when they: (1) executed a no-knock no-announce search warrant on

Reed’s home even though they had no articulable reason to be concerned that Reed would threaten

their safety; (2) violently seized Reed, subjecting him to direct police action without justification;

and (3) used lethal force against Reed when the facts do not clearly show he posed them any

immediate threat of harm. The police action directed toward Reed was excessive force, even if no

bullet struck him. Moreover, the no-knock no-announce raid itself violated the Fourth Amendment,




PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                     PAGE 2 OF 18
       Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 3 of 18




as the Defendant Officers had no specific information that Reed posed a safety risk. Manufacturing

exigent circumstances in an attempt to justify the unannounced entry and deadly force used against

Reed also does not entitle the Defendant Officers to immunity.

        Bright’s allegations also show the Defendant Officers conspired to deprive Bright of her

Fourteenth Amendment rights to seek recovery for Reed’s Fourth Amendment violations by

agreeing to falsify their version of what happened on the night they killed Reed, in order to claim

their no-knock no-announce raid and resulting excessive force were justified. Such a claim against

the officers individually is actionable under Section 1983 and Section 1985(3). For this reason,

too, dismissal is improper. Thus, Defendant Officers’ motion to dismiss should be denied in its

entirety. Alternatively, only if the Court finds Bright’s allegations at all deficient, Bright requests

leave to amend her Complaint.

        II.       RELEVANT FACTUAL BACKGROUND AND DISPUTED FACTS

        Bright incorporates by reference the “Relevant Factual Background” in her Response to

Custance’s Motion to Dismiss (Doc. 24, at 3–4). But because the Defendant Officers misrepresent

what Bright actually alleges in her Complaint, Bright disputes the following relevant facts, in

addition to the disputes highlighted in the Response to Custance’s Motion.

        The Defendant Officers contort Bright’s version of the events, as well as evidence from the

Ranger’s Report, DNA testing results, and forensic gunshot residue evidence, pointing to:

   •    Incorrect contentions regarding the Defendant Officers’ statements:
              o “By Plaintiff’s own pleadings, . . . Reed reached out the window and fired a pistol
                at the officers” (Doc. 22 at 3) (citing Doc. 1 at ¶ 35);
              o Bright’s account of the officers’ statements “confirm[s] that each saw an arm reach
                out of a window of the apartment with a gun, and that each saw and/or heard the
                gun fire” (Id. at 5) (citing to Doc. 1 ¶¶ 34–36, 38–41);
              o “[A]ccording to Plaintiff’s own pleadings, Officer Hatfield, Baskett, and Suess
                each saw an arm extend out of the window with a gun” (Id. at 7);
              o “[P]er Plaintiff’s own pleadings Reed was shot during the execution of a search


PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                      PAGE 3 OF 18
       Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 4 of 18




               warrant after officers saw him hold his arm out of a window with a gun and after
               Reed fired at least one shot at the officers” (Id. at 8); and
           o “[P]er Plaintiff’s own allegations, Reed pointed a gun at the officers and shot at
             them at least one time” (Id. at 12);
   •    DNA testing of the gun, which Defendants claim “confirm[s] Reed was holding it” when
        police shot at Reed (Id. at 12, 5) (citing to Doc. 1 ¶¶ 48, 51—52); and
   •    Gunshot residue testing, which Defendants claim Bright says “showed Reed had residue
        on his hand consistent with having recently shot a gun” (Id. at 5) (citing to Doc. 1 ¶¶ 48,
        51–52).
Their motion relies on these misrepresented facts, saying they show Reed fired the gun at least

once and “demonstrates that reasonable officers in the Killeen officers’ position would have

perceived Reed to be threat to their lives justifying the use of deadly force, or at least show that”

Bright has not alleged enough facts to state a plausible excessive force claim. (Id. at 7). Bright

disputes these facts, as each of them contradicts or contorts what Bright says in her Complaint,

portraying them as her own “allegations.”

        First, Bright's Complaint never says that Reed ever reached out the window, or that he fired

a gun that night (let alone at the officers), or that any of the Defendant Officers actually saw or

heard gunfire coming from Reed’s bedroom. Rather, Bright’s Complaint states that the officers

claim or allege they saw these things. For instance, Bright says: “Hatfield alleges that he heard a

‘pop’ from a handgun . . . . then claims to have observed a right hand and arm holding a ‘black’ in

color handgun coming out of the bedroom window . . . [and] alleges that he heard . . . the handgun

outside the window continue to fire approximately two to three more times.” (Doc. 1 ¶ 34). Then

Bright says “Baskett also alleges that he saw a gun come out of bedroom window and heard

approximately two to three shots fired ‘from the suspects handgun.’” (Id. ¶ 39). And Bright says

“Suess also claims to have observed a black arm holding a handgun come out of the bedroom

window. Suess alleges that the handgun fired two times in a fast manner and that he then observed

Baskett fire his gun at Reed in response.” (Id. ¶ 40). Finally, “Custance claimed someone was



PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                     PAGE 4 OF 18
      Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 5 of 18




shooting from the bedroom but he did not describe how other than that he saw muzzle flashes and

heard gunfire.” (Id. ¶ 41). Furthermore, far from supporting the Defendant Officers’ story, Bright

alleges Reed’s girlfriend Brocks said Reed did not fire the gun and, in fact, that officers shot so

immediately after breaking in unannounced that Reed “would not have been able to fire any shots.”

(Id. ¶ 27).

        Second, while Bright explained that DNA testing showed Reed had held the gun at some

point (Id. ¶51), nowhere does the Complaint say that DNA testing suggests Reed was holding the

gun on the night Defendant Officers broke into his apartment. Considering Reed only obtained the

gun within the two weeks prior to Defendant Officers’ lethal attack, he would necessarily have

held it recently. But none of the allegations demonstrate he held it that night.

        Third, Bright’s Complaint expressly says that no gunshot residue testing ever showed that

Reed had fired the gun at all that day. (Id. ¶¶ 52–53). Further, though Reed’s gun was a small, gray

pistol that fired .380 caliber ammunition, “[t]here were no fired .380 brass cartridges located at the

scene” to indicate Reed had fired any bullets from his gun that night. (Id. ¶ 50).

        Therefore, none of this evidence supports the Defendant Officers’ position that Reed fired

at them and, at a minimum, makes plain that all of these facts crucial to the qualified immunity

inquiry are hotly disputed here.




PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                     PAGE 5 OF 18
      Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 6 of 18




                            III.    ARGUMENT & AUTHORITIES
A.     The pleading standard for a Rule 12(b)(6) motion.

       Because the same pleading standards and qualified immunity standards that apply to

Custance’s Motion to Dismiss (Doc. 20) apply to the Defendant Officers’ motion to dismiss, Bright

incorporates by reference her articulation of the pleading standards in her Response to Custance’s

Motion to Dismiss (Doc. 24, at 5–6).

B.     Bright’s allegations are more than sufficient to state a claim that the Defendant
       Officers violated Reed’s Fourth Amendment rights.

       1.      The Defendant Officers’ self-serving statements are insufficient to overcome
               all the other facts showing a dispute as to whether Reed posed any imminent
               threat of harm to officers.

       The Defendant Officers’ argument that reasonable officers in their position would have

seen Reed as a threat to their lives, thereby justifying deadly force, depends entirely on claiming

that Bright’s Complaint agrees Reed fired his gun at officers—a claim that relies on

misrepresenting what Bright alleges. Specifically, they contend that:

       according to Plaintiff’s own pleadings, Officer Hatfield, Baskett, and Suess each
       saw an arm extend out of the window with a gun. Per these officers’ statements, the
       Rangers report (which recounts that the .380 was recovered from Reed’s bedroom
       beside him), and DNA testing (the content of the statements, report and testing all
       being recounted in the complaint), Reed was holding the gun. Per the officers’
       statements, the GSR [gunshot residue] testing and the stovepipe jam (all of which
       are recounted in the complaint), Reed fired the gun at least once.

(Doc. 22 at 7). Incredibly, they declare their story of what happened to be the only “logical

conclusion,” while Bright’s explanation of what the evidence shows happened is unreasonable and

that it is “remarkabl[e]” of her to allege Reed did not fire a gun at officers. (Doc. 22 at 5).

       In the Fifth Circuit, “[a]ny credibility determination made between the officers’ and

[eyewitness’s] version of events is inappropriate for summary judgment,” let alone dismissal on

the pleadings. Tarver v. City of Edna, 410 F.3d 745, 753 (5th Cir. 2005). This is consistent with



PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                      PAGE 6 OF 18
      Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 7 of 18




the principle announced by the Supreme Court that “[w]hether a person’s actions have risen to a

level warranting deadly force is a question of fact best reserved for a jury.” Scott v. Harris, 550

U.S. 372, 395 (2007). As the Lytle Court explained, because “there are few, if any, bright lines

for judging a police officer’s use of force,” it is a question for the community, not the courts:

       [R]easonableness under the Fourth Amendment should frequently remain a
       question for the jury. To put the matter more directly, since we lack a clearly
       defined rule for declaring when conduct is unreasonable in a specific context, we
       rely on the consensus required by a jury decision to help ensure that the ultimate
       legal judgment of “reasonableness” is itself reasonable and widely shared.

Lytle v. Bexar Cty., Tex., 560 F.3d 404, 411 (5th Cir. 2009).

       The Fifth Circuit recently clarified that an officer’s “alternative set of facts” in opposition

to an excessive force claim cannot control over the plaintiff’s facts, such as those alleged in the

complaint. Cole v. Carson, 935 F.3d 444, 455–56 (5th Cir. Aug. 20, 2019) (reh’g en banc). There,

the court considered whether the facts supported summary judgment based on the officers’

qualified immunity defense. Id. The court explained that, “‘if an excessive force claim turns on

which of two conflicting stories best captures what happened on the street,’ the caselaw ‘will not

permit summary judgment in favor of the defendant official. . . . [A] trial must be had.’” Id.

(quoting Tolan v. Cotton, 572 U.S. 650, 660 (2014) (per curiam)). After all, “the officers will have

a chance to present their factual narrative—and to question the [plaintiffs’]—at trial.” Id. at 456.

       Despite asking the Court to make a credibility determination between the officers’ version

of events and Bright’s—the province of the jury—the motion’s conclusion is not the only “logical”

one, as numerous other interpretations are at least as reasonable. Bright says the Ranger Report

shows that Reed’s gun was near his body in the bedroom (Doc. 1 ¶ 33) but not that it was near the

window where officers claim shots were fired. Although Bright agrees DNA evidence shows Reed

held gun at some point (Id. ¶ 51), this does not suggest Reed held the gun that night. Because there

was no testing that showed gunshot residue was found on Reed (Id. ¶ 52), such forensic evidence


PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                     PAGE 7 OF 18
      Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 8 of 18




does not suggest Reed fired a gun that night. And, while it is possible to have a round in the

chamber with a full magazine, the facts that the magazine of Reed’s .380 gun was full, no other

.380 cartridges were found on the scene, and the chamber was jammed indicates Reed could not

have fired any shots, let alone the two to four shots officers claim. (Id. ¶¶ 49–50).

       The Defendant Officers outright dismiss Bright’s claim that Reed’s gun could not have

fired any bullets that night, as it was found with one cartridge lodged in the chamber, a failure-to-

eject malfunction called a “stovepipe” that prevents the gun from firing in that condition. (Doc. 1

¶¶ 47–48). The Defendant Officers presume that the stovepipe had to have happened when Reed

fired at officers, declaring it “fantastic” to infer that “Reed, a man who needed a gun to protect

himself, shot his gun at some point in the hours or days prior to the execution of the warrant, the

gun jammed, and Reed chose to leave the gun that way.” (Doc. 22 at 6). But Reed is the same

person who did not have a gun for home protection until he acted on Killeen police officers’ advice

to obtain one for home protection after Reed endured a drive-by shooting at his home less than

two weeks prior to the events giving rise to this case. (Doc. 1 ¶ 26). It is no less “fantastic” to

believe that as a new firearm owner, Reed attempted to practice shooting his new handgun and,

when his gun jammed, he did not know how to clear the jam in his particular gun. Having recently

been shot at, Reed could have had reasonable concerns about trying to clear the jam on his own.

That a new gun owner is inexperienced in troubleshooting a malfunction in his particular new

weapon and has concerns in figuring out how to resolve the jam without help or professional

training, as the Defendant Officers claim to have, is far from “fantastic.” Such inferences are

reasonable and entirely warranted from the evidence.

       Given that the Ranger Report, the DNA evidence, the gunshot residue testing, and the

stovepipe jam do not show Reed posed any immediate, serious threat to the Defendant Officers,




PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                     PAGE 8 OF 18
       Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 9 of 18




they are left to urge that “from the officer[s’] perspective, Reed presented an immediate danger

justifying the use of deadly force.” (Doc. 22 at 5) (emphasis added). While it is understandable the

officers would allege this, it is insufficient to overcome the facts supporting otherwise and

reasonable inferences drawn from them. Furthermore, viewing Bright to allege the Defendant

Officers’ statements as facts not only contradicts with what she actually alleges but improperly

credits the Defendants’ statements over Bright’s allegations. To the extent the Defendant officers

ask this Court to make a credibility determination, their request is misguided.

         Far from demonstrating that reasonable officers would have used deadly force against

Reed, at a minimum these facts—viewed in the light most favorable to Bright, as the Court must—

and reasonable inferences drawn from them plausibly show the Defendant Officers fired at Reed

under circumstances that “do not clearly show an immediate threat of harm” posed by Reed. Cole,

935 F.3d at 453.

         2.       The law was clearly established that Custance’s excessive use of lethal force
                  toward Reed was objectively unreasonable at the time of the incident.1

         Particularly here, at the pleading stage, where the facts alleged—viewed in the light most

favorable to Bright—and reasonable inferences drawn from them plausibly show the Defendant

Officers used lethal force at a moment when Reed posed no immediate threat of serious harm,

dismissing such a claim is improper. See Giardina v. Lawrence, 354 Fed. App’x 914, 916 (5th Cir.

2009) (per curiam) (unpublished).

         Here, as in Baker, Cole, Hickson, Sloan, and Flores,2 it is hotly disputed whether the


1
  Bright incorporates by reference the argument and authorities regarding Fourth Amendment excessive force claims
under 42 U.S.C. Section 1983, as articulated in in Bright’s Response to Custance’s Motion to Dismiss (Doc.24, at 9–
12).
2
  See Baker v. Putnal, 75 F.3d 190 (5th Cir. 1996); Cole, 935 F.3d 448-49, 457; Hickson v. City of Carrollton, No. 3:18-
CV-02747-B (BH), 2020 WL 3810360, at *6 (N.D. Tex. June 16, 2020), report & recommend. adopted sub nom, Hickson
ex rel Estate of Hickson v. City of Carrollton, No. 3:18-CV-02747-B, 2020 WL 3798856 (N.D. Tex. July 7, 2020); Keeton




PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                                     PAGE 9 OF 18
      Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 10 of 18




Defendant Officers actually saw or could have seen Reed with a gun—and whether Reed actually

did anything threatening—and undisputed that officers never warned Reed before using deadly

force:

    •    Brock said “Reed did not shoot at officers. In fact, she indicated that Reed would have not
         been able to fire any shots as fast at the unannounced shooting commenced” (Doc. 1 at ¶
         27). She also said “the police did not announce themselves before the shots began” (Id.);

    •    Conversely, in their statements not given until five to eight days after the event, the officers
         all “tell a specific story that the initial gunfire was from Reed using a small arms pistol or
         handgun and therefore could not have been from Custance’s rifle or from Baskett’s
         handgun or another police shooter’s handgun” (Id. at ¶ 33);

    •    While Custance initially told supervisors after the raid “that he did not shoot his firearm at
         the scene,” he later “admitted that he did shoot at the back of the Reed residence” and
         “alleged that he began shooting when he saw muzzle flashes and heard gunfire” (Id. at ¶
         32) but did not say he saw the person shooting. Yet somehow, Custance concluded “the
         person inside of the room was clearly firing a weapon” (Id. at ¶ 37);

    •    Five days after the raid, Hatfield claimed “he heard a ‘pop’ from a handgun in the direction
         of Reed’s bedroom window” then “observed a right hand and arm holding a ‘black’ in color
         handgun coming out of the bedroom window” pointed at Baskett and Suess (Id. at ¶ 34).
         Further, Hatfield claims “he heard the person inside the residence that was holding the
         handgun outside the window continue to fire” two to three more times (Id.) before backing
         into the bedroom (Id. at ¶ 35);

    •    Eight days after the raid, Baskett said “he saw a gun come out of bedroom window and
         heard approximately two to three shots fired ‘from the suspects handgun.’ Baskett alleges
         that he then drew his department issued handgun and began to shoot at Reed who was still
         holding a gun and pointing it out of the window” (Id. at ¶ 39);

    •    Also eight days later, Suess said he saw “a black arm holding a handgun come out of the
         bedroom window” and that “the handgun fired two times in a fast manner.” (Id. at ¶ 40).
         Then, he said he saw Baskett fire his gun at Reed but Suess “did not fire at Reed since he
         was unable to see the subject and did not want to shoot wildly into the residence.” (Id.).

And, considering the view inside the bedroom window was obstructed by smoke from the

flashbang grenades, a curtain or blanket hanging from the window, and trees (Id. at ¶ 22), these




Geiger v. Sloan, 780 F. App’x 150, 154-55 (5th Cir. 2019); Flores v. Harris, No. CV H-17-3817, 2019 WL 1426313, at
*16–17 (S.D. Tex. Mar. 29, 2019) (slip op.).



PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                               PAGE 10 OF 18
      Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 11 of 18




allegations suggest the Defendant Officers may not have even been able to see Reed with a gun.

Moreover, ballistic and forensic evidence suggests the gun Reed had was not—and could not be—

fired in its condition most certainly not two to four times. (Id. at ¶¶ 48–49).

        Therefore, like in Hickson, these factual disputes over what happened in the moments

leading to Reed’s death go to the heart of both (1) whether the Defendant Officers reasonably

perceived a threat of imminent harm and (2) whether Defendant Officers’ actions violated a

constitutional right that was clearly established at the time he shot. Thus, the Defendant Officers

are not entitled to qualified immunity on Bright’s excessive force claims.

        3.       The Defendant Officers need not have fired the single lethal bullet to be subject
                 to liability for violating Reed’s Fourth Amendment, which the no-knock no-
                 announce raid and the excessive force directed at Reed violated as well.3

        First, as explained in Bright’s Response to Custance’s Motion to Dismiss, each Defendant

Officer did not need to fire the bullet that killed Reed for each of their use of lethal force directed

at Reed to be excessive and unconstitutional. The Defendant Officers’ motion expresses the same

misconceptions Custance had, arguing that “[f]our officers . . . cannot have fired the one bullet that

hit and killed Reed” and that “[w]ithout specifying which officer’s bullet actually hit and killed

Reed, Plaintiff has not adequately alleged a claim against any of the officers.” (Doc. 22 at 4). Like

Custance, the Defendant Officers are incorrect. Moreover, the Defendant Officers misunderstand

Bright as “attempting a bystander claim” for the other Defendant Officers failing to address the

constitutional violation committed by whatever officer fired the lethal bullet. (Id. at 4). Each officer

violated Reed’s Fourth Amendment when they fired lethal force at him without justification;

Bright’s claims do not rest on bystander liability.



3
 Bright incorporates by reference the argument and authorities regarding Fourth Amendment violations of (1)
excessive force directed at Reed and (2) the no-knock no-announce warrant itself, as articulated in in Bright’s
Response to Custance’s Motion to Dismiss (Doc.24, at 6–8, 13–15).


PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                            PAGE 11 OF 18
     Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 12 of 18




       Even if the bullets from a particular officer did not strike Reed, each officer who fired in

his direction still subjected Reed to direct police action, in violation of his Fourth Amendment

rights. See Petta v. Rivera, 143 F.3d 895 (5th Cir. 1998) (per curiam). The officer’s violence

constituted direct “acts that the children experienced themselves.” Young v. Green, No. H–11–

1592, 2012 WL 3527040, at *5 (S.D. Tex. Aug. 15, 2012) (citing Petta). Thus, Bright’s Complaint

is not defective because it only alleges that one officer’s bullet ultimately struck Reed.

       Second, even the officers’ assault on his home was a Fourth Amendment “seizure,” because

Reed’s freedom of movement was terminated by the no-knock no-announce raid. See Brower v.

Cty. of Inyo, 489 U.S. 593, 599 (1989); see also Brendlin v. California, 551 U.S. 249 (2007); see

also Lytle v. Bexar Cty., Tex., 560 F.3d 404, 410 (5th Cir. 2009). The Defendant Officers had no

specific information showing that they knew Reed was armed and dangerous or would pose a

legitimate safety concern if officers announced their police presence and that they were there to

execute a warrant and waited before entering Reed’s home by violent force.

       Like the officers in Bishop and Cantu, the Defendant Officers cannot rely on what they

claim Reed did in response to the raid in order to justify entering his home in the first place; the

initial attempt itself was unreasonable. See Bishop v. Arcuri, 674 F.3d 456, 456 n.6, 463–64 (5th

Cir. 2012); see also United States v. Cantu, 230 F.3d 148, 152–53 (5th Cir. 2000). The Killeen

PD’s narcotics warrant did not create any exigency justifying forcible entry without first knocking,

announcing, and waiting to assess the need to enter forcibly at all. Nor did alleging that a taser had

to be used against Reed during an arrest a decade earlier constitute specific facts showing Reed

posed officers an immediate danger ten years later. In fact, Reed’s record did not contain any gun

charges that could reliably suggest he would be armed and, unlike the suspect in Linbrugger, Reed

made no threats of violence toward anyone warranting police intervention and did not threaten




PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                    PAGE 12 OF 18
      Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 13 of 18




officers in any way before they forcibly broke into his home. (See Doc. 1 at ¶ 19); cf. Linbrugger

v. Abercia, 363 F.3d 537, 542 (5th Cir. 2004).

        Because it was clearly established that the initial forcible entry into Reed’s home was

unconstitutional, even if Reed defended his home with a weapon, such officer-manufactured

“exigent circumstances” do not justify further Fourth Amendment violations. Id. at 153 n.1.

Accordingly, the no-knock no-announce night-time raid of Reed’s home itself violated Reed’s

Fourth Amendment rights and resulted in the excessive lethal force that killed Reed.

C.      Bright alleges sufficient facts to state conspiracy claims against the Defendant
        Officers under Sections 1983 and 1985(3).4

        In addition to stating the elements of 1985(3) claim (as articulated in Bright’s Response to

Custance’s Motion), Defendants set forth elements they urge must be shown for a 1983 conspiracy

claim. (Doc. 22 at 8) (“[1] the existence of a conspiracy that involves state action; and [2] the

deprivation of civil rights in furtherance of a conspiracy by a party to the conspiracy,” where a

civil “conspiracy” requires “[a] two or more persons; [b] an object to be accomplished; [c] a

meeting of the minds on the object or course of action; [d] one or more unlawful, overt acts; and

[e] damages as a proximate result.”) (citing Wackman v. Rubsamen, 602 F.3d 391, 408 (5th Cir.

2010) and Salts v. Moore, 107 F. Supp. 2d 732 (N.D. Miss. 2000)).

        The Defendant Officers contend that their presumption that Bright alleges Reed shot at

officers negates the fourth element of Bright’s 1985(3) conspiracy claim (the deprivation of a right

or privilege) and the second and fourth elements of a civil conspiracy (an object to be accomplished

and one or more unlawful, overt acts) required for her Section 1983 conspiracy claim. (Doc. 22 at

8). As explained, this presumption is entirely incorrect. Thus, the Defendant Officers have not



4
 Bright incorporates by reference the argument and authorities regarding conspiracy claims under 42 U.S.C. Sections
1983 and 1985(3), as articulated in in Bright’s Response to Custance’s Motion to Dismiss (Doc. 24).


PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                                PAGE 13 OF 18
       Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 14 of 18




challenged any of these elements.

        The Defendant Officers also contend that because they were all employees of the City of

Killeen when Bright alleges they agreed to fabricate their story, they could not have conspired

because the officers “are not considered separately from the [City] or each other” under the “single

entity doctrine.” (Id.). But, as explained in Bright’s Response to Custance’s Motion to Dismiss,

Bright’s conspiracy claims are against the officers individually, and not under a respondeat

superior theory or as agents of the City of Killeen. (See Doc. 24 at 18–20). Nor do these claims

against the Defendant Officers implicate the policy concerns that may arise when official

communications are subject to conspiracy claims. (See id.). Thus, the “single entity doctrine”

should not bar Bright’s conspiracy claims against the Defendant Officers in their individual

capacities.

        Finally, in challenging whether Bright alleges there was a “meeting of the minds” among

the officers to deprive her of her rights, Defendants claim she “has not alleged any facts to show

that Hatfield, Suess, and Baskett had a meeting of the minds, with each other or with anyone else,

to accomplish an unlawful act.” (Doc. 22 at 9). But Bright specifically alleges that the Defendant

Officers Custance, Hatfield, Baskett, and Suess conspired:

   •    “to cover up their excessive and deadly acts” (Doc. 1 ¶¶ 3, 16);

   •    to “cover up for the failures to follow protocol and policy by all of the Defendants” and
        “us[ing] that information to tell a specific story that the initial gunfire was from Reed using
        a small arms pistol or handgun and therefore could not have been from Custance’s rifle or
        from Baskett’s handgun or another police shooter’s handgun” (Id. ¶ 33);

   •    when “all four Defendant officers lied about the shooting in an effort to cover up their
        failures to act in an objectively reasonable manner” (Id. ¶ 57);

   •    by Hatfield, Baskett, and Suess “fabricat[ing] a story that Reed stuck his arm out of the
        window and shot at them first” while “Custance lied and tampered with evidence” “[i]n an
        attempt to justify their unprovoked use of deadly force” (Id. ¶ 59); and

   •    “reach[ing] an agreement amongst themselves to cover up their misconduct by telling


PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                     PAGE 14 OF 18
     Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 15 of 18




       investigators that Reed shot at them two to four times and caused the injury to Suess before
       they returned fire, and to thereby deprive Reed of his constitutional rights, all as described
       in the various paragraphs of this Complaint” (Id. ¶ 110; see also Id. ¶ 104).

And Bright alleges that the purpose of their agreement was to deprive her of her Fourteenth

Amendment right to access the courts to recover for the Fourth Amendment violations to Reed, by

crafting a unified story that they hope will release them of liability for killing Reed.

       These allegations are supported by the facts that the officers initially gave varying accounts

of what happened, none indicating they heard Custance firing his weapon. And, even after

Custance was forced to admit he lied about not even being in a position to shoot Reed (and to

admit he did, in fact, did shoot at Reed), officers Custance and Hatfield waited five days and

officers Baskett and Suess waited eight days to develop and provide their written statements. (Id.

¶¶ 35–40). Bright alleges this gave them plenty of time to develop a unified story with the same

key elements: hearing gunfire they claim was not fired by officers; a person firing from inside

Reed’s bedroom; a hand holding a gun through the bedroom window; and two to four shots being

fired at officers in rapid succession. (See id. ¶¶ 35–41). There can be no doubt, then that Bright

alleges that after wrongfully killing Reed during the unconstitutional no-knock no-announce raid,

the Defendant Officers and Custance had a meeting of the minds to unify a story for the purpose

of preventing Bright from bringing a successful claim against them for violating Reed’s Fourth

Amendment.

       Therefore, whether under Section 1983 or Section 1985(3), Bright’s allegations are

sufficient to state a conspiracy claim against the Defendant Officers.

D.     In the alternative, and only if this Court finds Plaintiff’s claims deficient in any
       respect, Plaintiffs seek leave to amend their Complaint or file a Rule 7(a) reply.

       As noted in detail above, Bright believes she has adequately pled sufficient claims against

the Defendant Officers and, thus, their motion should be denied. But if the Court believes



PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                       PAGE 15 OF 18
     Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 16 of 18




allegations are deficient in some respect, Bright respectfully asks for leave to amend her

Complaint.

       “[L]eave to amend shall be freely given when justice so requires and should be granted

absent some justification for refusal.” U.S. ex rel. Willard v. Humana Health Plan of Tex., Inc.,

336 F.3d 375, 386 (5th Cir. 2003) (citing Fed. R. Civ. P. 15(a)). “If the underlying facts or

circumstances relied upon by a plaintiff may be a proper subject of relief, he ought to be afforded

an opportunity to test his claim on the merits.” Foman v. Davis, 371 U.S. 178, 182 (1962). Thus,

leave should be given unless the following factors weigh heavily against amendment: (1) undue

delay; (2) bad faith or dilatory motive; (3) repeated failures to cure deficiencies by prior

amendment; (4) undue prejudice to the opposing party; and (5) the futility of the amendment. See

U.S. ex rel. Hebert v. Dizney, 295 Fed. Appx. 717, 724 (5th Cir. 2008).

       Here, none of these factors are present. Accordingly, if Bright’s allegations are deficient in

some respect, she asks that she be granted leave to amend her Complaint.

                                        IV.     PRAYER

       For these reasons, Plaintiff Diane Reed Bright, individually as the surviving mother of

James Scott Reed, deceased, and as the personal representative for the Estate of Decedent James

Scott Reed, respectfully asks that this Court deny Defendants Hatfield, Baskett, and Suess’s Rule

12(b)(6) Motion to Dismiss (Doc. 22) in its entirety. Plaintiff further respectfully seeks all other

relief to which she may be entitled.




PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                   PAGE 16 OF 18
     Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 17 of 18




                                        Respectfully submitted,

                                        By: /s/ Daryl K. Washington

                                            Daryl K. Washington
                                            State Bar No. 24013714
                                            dwashington@dwashlawfirm.com
                                            WASHINGTON LAW FIRM, PC
                                            325 N. St. Paul St., Suite 3950
                                            Dallas, Texas 75201
                                            Telephone: (214) 880-4883
                                            Facsimile: (214) 751-6685

                                            ATTORNEY FOR PLAINTIFF




PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                          PAGE 17 OF 18
     Case 6:20-cv-00431-ADA-JCM Document 25 Filed 07/28/20 Page 18 of 18




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 28, 2020, I electronically filed the foregoing document with the
Clerk of the Court for the U.S. District Court, Western District of Texas, using the electronic case
filing (“ECF”) system of the Court. All counsel of record were served via electronic service through
the ECF system.

 Charles D. Olson                                    Roy L. Barrett
 colson@haleyolson.com                               barrett@namanhowell.com
 Michael W. Dixon                                    Joe Rivera
 mdixon@haleyolson.com                               jrivera@namanhowell.com
 HALEY & OLSON, P.C.                                 NAMAN, HOWELL, SMITH & LEE, PLLC
 100 N. Ritchie Road, Suite 200                      400 Austin Avenue, Suite 800
 Waco, Texas 76712                                   P.O. Box 1470
 Attorneys for Defendant                             Waco, Texas 76703-1470
 Anthony R. Custance                                 Attorneys for Defendant the City of Killeen,
                                                     Texas, Richard A. Hatfield, Jr., Fred L.
                                                     Baskett, and Christian Suess




                                               /s/ Daryl K. Washington
                                               Daryl K. Washington




PLAINTIFF’S RESPONSE TO CUSTANCE’S MOTION TO DISMISS                                     PAGE 18 OF 18
